Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The action is responsive to the Amendment filed on 03/29/2021. Claims 1-10 and 13-16 are pending. Claims 11-12 have been canceled. Claims 1-10 and 13-16 have been amended.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 03/29/2021, with respect to Claims 1, 8, 9, and 10 and in view of Example 37 of the 2019 Examples, have been fully considered and are persuasive.  The rejections of Claims 1, 8, 9, and 10 of 12/28/2020 has been withdrawn in view of the current amendments. 
Allowable Subject Matter
Claim 1-10 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claims 1, 8, 9 and 10: The claims are allowed because the closest prior art, Hama and Kuroda, either singularly or in combination, fail to anticipate or render obvious receiving a first state element model comprising multiple state elements and a plurality of dependencies, the multiple state elements including multiple states and state transitions assigned with dependency between the multiple states; generate a second state element model based on the first state element model corresponding to a first state element, among 
Claims 2-7 and 13-16 allowed as being dependent on allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 7:30am - 4:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/LYUDMILA ZAYKOVA-FELDMAN/                                                                                                     Examiner, Art Unit 2865   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863